Citation Nr: 0611739	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-12 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of reimbursement of Chapter 30 
educational assistance overpayment of $2,056.38, to include 
the issue of the validity of the overpayment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Board of Veterans' Appeals (Board) found no evidence in 
the record as to any active service by the veteran.

This matter comes before the Board on appeal from a February 
2002 decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
appellant a waiver of recovery of the overpayment at issue.

The Board further notes that as a result of the veteran's 
challenge as to the validity of the subject overpayment as 
expressed in his testimony before the Board in May 2004, this 
matter was remanded in September 2004 and September 2005 so 
that the Committee could address the issue of the amount of 
the debt in concert with the waiver claim.  The RO has now 
provided an additional statement of the case and supplemental 
statement of the case addressing the issue of validity, and 
the Board finds that the action requested in its remands has 
otherwise been accomplished to the extent possible.  This 
case is now ready for further appellate review.  


FINDINGS OF FACT

1.  An overpayment of educational benefits was properly 
created with respect to flight school programs the veteran 
attended over the period of August 1993 to February 1994, in 
the amount of $2,507.46, which, after reduction for education 
benefits relating to further instruction in March 1994, 
resulted in a remaining overpayment in the amount of 
$2,056.38.

2.  The record reflects that the veteran received notice of 
his overpayment in both May 1995 and October 1997, but did 
not seek a waiver of reimbursement of that overpayment until 
September 2001; his request for waiver is untimely and is 
subject to denial on that basis alone.


CONCLUSIONS OF LAW

1.  An overpayment in the amount of $2,056.38 was properly 
created.  38 U.S.C.A. § 3032(f)(1) (West 2002).

2.  The appellant did not timely request a waiver of recovery 
of a properly created overpayment of education benefits.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), does not apply in the instant case.  
Statutory requirements for providing notice concerning waiver 
of recovery of overpayments are found in Chapter 53 of Title 
38 of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to cases 
involving requests for waiver of overpayment.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).

An overpayment of educational benefits was properly created 
with respect to flight school programs the veteran attended 
over the period of August 1993 to February 1994, in the 
amount of $2,507.46, which, after reduction for education 
benefits relating to further instruction in March 1994, 
resulted in a remaining overpayment in the amount of 
$2,056.38.

In May 1995, the veteran was sent a letter explaining the 
actions of the VA and the about of overpayment created.  No 
waiver request having been received, recoupment procedures 
were commenced in October 1997.

The veteran thereafter made a written request for waiver of 
the overpayment in September 2001.  

After receipt of an October 2001 explanation of how the debt 
was created, including notice of tax refund payments that had 
been applied to the overpayment, in November 2001, the 
veteran again requested waiver of any overpayment that had 
been generated.  In this letter, the veteran also asserted 
that he never received the VA notice letter from May 1995.

At the veteran's hearing before the Board in May 2004, the 
veteran testified that he was also challenging the validity 
of the subject overpayment (transcript (T.) at pp. 2-4).  The 
veteran noted that he received a notice from the VA in 1995 
or 1996 that he had fraudulently taken money from the 
government, and thereafter had additionally contact with VA 
regarding repayment of money that he had allegedly obtained 
illegally (T. at pp. 7-10).

The record reflects that the RO requested copies of the 
notices of overpayment issued to the claimant in May 1995 and 
October 1997, but was advised by the Debt Management Center 
(DMC) in November 2005 that a hard copy of the letters could 
not be generated.  DMC did advise that a letter was sent to 
the veteran on October 31, 1997. 

Accordingly, the Board finds that the 180-day period that the 
veteran had to request a waiver of the overpayment in 
question ran from October 31, 1997 to April 30, 1998.  Since 
the appellant's September 2001 waiver request was made after 
this period, under the law, this constitutes an untimely 
filing of his waiver application.  See 38 U.S.C.A. § 5302(a) 
(West 2002).

Although the appellant initially disputed receipt of the May 
1995 VA notice, his subsequent testimony under oath in May 
2004 clearly implies the receipt of the May 1995 notice.  The 
Board does, on the other hand, recognize that the DMC has not 
specifically acknowledged any confirmation of a notice of 
overpayment provided to the veteran in May 1995.  However, 
the appellant has also not specifically disputed receipt of 
the October 31, 1997 notice of overpayment, and DMC does 
verify that this letter was sent.  Nor does he contend that a 
mistake was made by either VA or postal authorities in the 
mailing of this notice letter to his address of record at the 
time the letter was sent.  See Mindenhall, supra; see also 
Baxter v. Principi, 17 Vet. App. 407 (2004) [the Board need 
not examine whether presumption of regularity has been 
rebutted unless and until an appellant, at a minimum, alleges 
that he or she did not receive the document in question].

In short, it makes no difference when the appellant actually 
obtained the October 31, 1997 debt notice and took action on 
it.  What matters is that DMC sent the appellant the notice 
to his last known address in the regular manner that 
correspondence is mailed.  

With application of the presumption of regularity, and in the 
absence of any contrary evidence, such mailing was all that 
was required legally to provide him with notice of the 
overpayment.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of education benefits was not 
timely filed, his claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Regarding the question of the validity of the $2,056.38 
overpayment, while the VA has not been able to locate further 
documentation to support the validity of the overpayment, the 
Board finds that itemizations provided in various notices to 
the veteran have supported the amount of overpayment sought 
and there has been no documentation from any source that 
demonstrates that the computations are in any way inaccurate.  
In addition, although the veteran has expressed confusion 
over allegedly conflicting communications he received from VA 
as to the amount or bases for claimed indebtedness since 
1995, the Board notes that the veteran has not disputed that 
an overpayment was generated with respect to his benefits and 
has conceded that the amount totaled more than $2,000.  

Consequently, the Board finds that the overpayment of 
$2,056.38 was properly created in this case.

Although the appellant has cited financial hardship in 
seeking a waiver of the charged indebtedness, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  The standard of equity and good 
conscience, which take such considerations into account, only 
comes into play if a timely request for waiver has been 
submitted.  38 C.F.R. §§ 1.963, 1.965 (2005).


ORDER

The overpayment in the amount of $2,056.38 was properly 
created.

The appellant's request for waiver of overpayment of 
education benefits was not timely filed and therefore, waiver 
of recovery of the overpayment of education benefits in the 
amount of $2,056.38 is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


